MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Feb 15 2019, 9:59 am

court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Matthew S. Koressel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin Christopher Tharp,                                 February 15, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2028
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Mark. K. Dudley,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         48C06-1606-F5-1160



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2028 | February 15, 2019              Page 1 of 7
                                          Case Summary
[1]   About two weeks after Kevin Christopher Tharp was released from prison to

      probation, the State filed a notice of probation violation alleging that he

      committed nine violations. Tharp admitted seven violations, and the trial court

      found that he committed the two other violations. The court then ordered

      Tharp to serve all three years of his previously suspended time. Tharp now

      appeals, arguing that the evidence is insufficient to prove that he failed to

      register as a sex offender, that his eight other violations are technical violations,

      and that therefore a lesser sanction is warranted. We affirm the trial court.



                            Facts and Procedural History
[2]   In July 2017, Tharp pled guilty to Level 5 felony failure to register as a sex or

      violent offender (enhanced from a Level 6 felony due to a prior conviction).

      The next month, the trial court sentenced Tharp to five years, with two years

      executed in the Indiana Department of Correction and three years suspended to

      probation.


[3]   Tharp was released from the New Castle Correctional Facility on May 3, 2018.

      Thirteen days later, the State filed a notice of probation violation. The State

      alleged that Tharp violated his probation for the following nine reasons:


              (1) failed to register as a sexual or violent offender in the allotted
              time upon release from the DOC;




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2028 | February 15, 2019   Page 2 of 7
              (2) failed to keep the probation department informed of his
              address;


              (3) failed to report to the probation department;


              (4) failed to obtain a GED and provide written verification to the
              probation department;


              (5) failed to pay court costs;


              (6) failed to pay probation fees;


              (7) failed to pay the Public Defender Fee;


              (8) failed to pay an administrative fee; and


              (9) failed to maintain employment and/or verify employment
              with the probation department.


      Appellant’s App. Vol. II p. 52.


[4]   At the probation-violation hearing, Tharp admitted that he violated his

      probation for reasons 2, 3, and 5-9, including never reporting to the probation

      department. However, he denied committing the two other violations: (1)

      failure to register as a sexual or violent offender in the allotted time upon

      release from the DOC and (4) failure to obtain a GED and provide written

      verification to the probation department. Specifically, Tharp testified that upon

      his release from the DOC, he was taken to The Christian Center, which is a

      homeless center in Madison County. He then went to the Madison County

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2028 | February 15, 2019   Page 3 of 7
Sheriff’s Department to register his address as The Christian Center, but they

told him that The Christian Center did not accept sex offenders. According to

Tharp, he went back to The Christian Center to see if they accepted sex

offenders, but they did not. Tharp then “just left trying to find a[n] address.”

Tr. p. 16. Tharp, however, never returned to the Madison County Sheriff’s

Department to register. As for the GED, Tharp testified that he got a “litera[c]y

time cut” while in the DOC, which is “just like” a GED. Id. at 7. The

probation officer testified that Tharp did not register as a sex offender or submit

proof that he had obtained his GED. Id. at 11-12. The trial court found that

Tharp violated his probation for reasons 1 and 4 as follows:


        [R]egistering is about as easy as it gets. I understand there are
        difficulties that’s why there is a time period that will allow . . .
        people coming out of the DOC if that’s where they’re coming
        from to satisfy the requirement. Mr. Tharp has [had] this issue in
        his past. This [is] not new to him, this is not unknown to him.
        He’s been convicted of failing to register as a sex offender [three
        times]. [S]o again I factor that in to my analysis as well. But first
        and foremost this is about [the] easiest thing that anyone can do.
        As for [the GED], it is defendant’s obligation to provide it. [He]
        never met with probation. The logical conclusion is he hasn’t
        met that requirement either because you have to meet your
        probation officer to provide them that evidence.


Id. at 22-23. After hearing evidence on sanctions, the court ordered Tharp to

serve all three years of his previously suspended time in the DOC:


        I think I probably echoed almost word for word what I told you
        back in August of ’17 about how easy this is, right? . . . [T]he
        issue I have is . . . that you continue to do it. You don’t report to

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2028 | February 15, 2019   Page 4 of 7
               probation. We have no ability to supervise you. You’re not
               following what I think is a very simple rule. And you’ve done
               this multiple times. And so why is that important? Well we
               don’t know where you are we don’t know what you are doing.
               The legislature decided that this registration is important for not
               only the public but also for us so that we know where you are.
               And you refuse to comply with what again I think is a very
               simple rule. And since you don’t even report, don’t do the
               simple rule I am at a loss to do anything with you other than to
               revoke your full exposure to the Department of Corrections and
               that’s what I am doing. . . . [T]o put it very mildly I don’t have
               any other choice. Your actions tell me I can’t leave you in the
               community. You won’t even do the most simple thing.


      Id. at 31-32.


[5]   Tharp now appeals.



                                 Discussion and Decision
[6]   Tharp contends that the evidence is insufficient to prove that he failed to

      register as a sex offender, that his eight other violations are technical violations,

      and that therefore a lesser sanction is warranted. A probation-revocation

      proceeding is civil in nature, and the State need only prove the alleged violation

      by a preponderance of the evidence. Holmes v. State, 923 N.E.2d 479, 485 (Ind.

      Ct. App. 2010). On review, we neither reweigh evidence nor reassess witness

      credibility; rather, we consider the evidence and reasonable inferences most

      favorable to the judgment. Pierce v. State, 44 N.E.3d 752, 755 (Ind. Ct. App.

      2015).



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2028 | February 15, 2019   Page 5 of 7
[7]   Here, the probation officer testified that Tharp did not register as a sex offender.

      Tharp, however, testified that he tried to register the address of The Christian

      Center, but the Madison County Sheriff’s Department would not let him.

      Tharp then left the sheriff’s department and never returned. Although Tharp’s

      attorney argued to the trial court that Tharp’s failure to register was excusable

      because he was “[e]ffectively homeless,” Tr. p. 18, the sex-offender-registry

      statutes address the process to follow when a sex offender is homeless, see Ind.

      Code § 11-8-8-12(c) (providing that a sex offender who does not have a

      principal or temporary address shall report in person to the sheriff’s department

      every seven days). Tharp, however, did not follow this process. Accordingly,

      we find that the evidence is sufficient to support the trial court’s finding that

      Tharp violated his probation by failing to register as a sex offender.


[8]   But even if we found that the evidence was not sufficient to support this

      violation, not all of Tharp’s eight other violations are technical violations.

      Tharp admitted that he violated his probation by not reporting to the probation

      department. Contrary to what Tharp claims, this is not a technical violation but

      rather shows that Tharp is not a good candidate for probation. As the trial

      court explained to Tharp, “You don’t report to probation. We have no ability

      to supervise you. You’re not following what I think is a very simple rule.” Tr.

      p. 32. For these reasons, we affirm the trial court’s revocation of Tharp’s




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2028 | February 15, 2019   Page 6 of 7
      probation and order that he serve all three years of his previously suspended

      time in the DOC.1


[9]   Affirmed.


      Mathias, J., and Crone, J., concur.




      1
        Tharp also claims that the trial court failed to mention his “undisputed bipolar mental health condition in
      imposing sanction of full revocation.” Appellant’s Br. p. 11. At the probation-violation hearing, Tharp
      testified that he had been diagnosed with bipolar disorder, but he provided no documentation to support this
      diagnosis. Indeed, according to the PSI for Tharp’s underlying conviction in this case, Tharp reported that
      he had never been diagnosed with a mental illness. Appellant’s App. Vol. II p. 35. Given this evidence, the
      trial court did not err in not mentioning Tharp’s mental health when ordering him to serve all three years of
      his previously suspended time.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2028 | February 15, 2019                  Page 7 of 7